Exhibit 10.18

RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE XPO LOGISTICS, INC. 2011 OMNIBUS
INCENTIVE COMPENSATION PLAN, dated as of [•] (the “Grant Date”), between XPO
Logistics, Inc., a Delaware corporation (the “Company”), and [•].

This Restricted Stock Unit Award Agreement (this “Award Agreement”) sets forth
the terms and conditions of an award of [•] restricted stock units (this
“Award”) that are subject to the terms and conditions specified herein (each
such restricted stock unit, an “RSU”) and that are granted to you under the XPO
Logistics, Inc. 2011 Omnibus Incentive Compensation Plan (the “Plan”). This
Award constitutes an unfunded and unsecured promise of the Company to deliver
(or cause to be delivered) to you, subject to the terms of this Award Agreement,
shares of the Company’s Common Stock, $0.001 par value (each, a “Share”), or
cash, as set forth in Section 3 of this Award Agreement.

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 10
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan shall govern.

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

“Cause” means your (i) dereliction of duties or your negligence or failure to
perform your duties hereunder or willful refusal to follow any lawful directive
of the Company; (ii) commission of any fraud, embezzlement, theft or dishonesty,
or any deliberate misappropriation of money or other assets of the Company;
(iii) breach of any term of this Award Agreement or any agreement between you
and the Company, or breach of your duties to the Company; (iv) any willful act,
or failure to act, in bad faith to the detriment of the Company; (v) willful
failure to cooperate in good faith with a governmental or internal investigation
of the Company or any of its directors, managers, officers or employees, if the
Company requests your cooperation; and (vi) conviction of,



--------------------------------------------------------------------------------

or plea of nolo contendere to, a felony or any serious crime; provided that in
cases where cure is possible, you shall first be provided a 15-day cure period.
If, subsequent to your termination of employment for any reason other than by
the Company for Cause, it is determined in good faith by the CEO that your
employment could have been terminated by the Company for Cause, your employment
shall, at the election of the CEO, be deemed to have been terminated for Cause
retroactively to the date the events giving rise to Cause occurred.

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other interpretive guidance promulgated
thereunder, as in effect from time to time.

“Settlement Date” means each date on which you become entitled to delivery of
Shares or cash in settlement of the RSUs subject to this Award Agreement, as
provided in Section 3(a) or 3(b) of this Award Agreement.

SECTION 3. Vesting and Settlement. (a) Regularly Scheduled Settlement. On each
Settlement Date set forth below, you shall become entitled to delivery of
Shares, cash or a combination thereof, as determined by the Company in its sole
discretion, in settlement of the number of RSUs that corresponds to such
Settlement Date, as specified in the chart below, provided that you must be
actively employed by the Company or any of its Subsidiaries on the relevant
Settlement Date, except (A) as otherwise determined by the Committee in its sole
discretion or (B) as set forth in this Section 3. All unvested RSUs referenced
in this Section 3 shall be forfeited upon the termination of your employment
with the Company for any reason.

 

Scheduled Settlement Date

   Aggregate Percentage
Settled   Number of Restricted Stock
Units Vesting on Such Date

[•]

   [•]%   [•]

[•]

   [•]%   [•]

[•]

   [•]%   [•]

[•]

   [•]%   [•]

[•]

   [•]%   [•]

(b) Settlement of RSU Award. Subject to Sections 3(a), 3(c) and 7 of this Award
Agreement, on each Settlement Date, the Company shall deliver to you or your
legal representative either (i) one Share or (ii) a cash payment equal to the
Fair Market Value determined as of the relevant Settlement Date of one Share, in
each case, for each RSU that is scheduled to be settled on such date in
accordance with the terms of this Award Agreement; provided that, the Company
shall have sole discretion to determine whether to settle such RSUs in Shares,
cash or a combination thereof.

 

E-2



--------------------------------------------------------------------------------

(c) Change of Control. In the event of a Change of Control, all outstanding RSUs
shall accelerate vesting as of immediately prior to such Change of Control, in
which case, all outstanding RSUs shall be settled not later than the tenth
(10th) day following the date of such Change of Control. [In addition, all
outstanding RSUs shall accelerate vesting in accordance with the terms of
Section 3(d) of your Employment Agreement in the event your employment is
terminated without Cause prior to a Change of Control and such termination of
employment is in anticipation of the Change of Control and such Change of
Control actually occurs not later than six months following the date on which
such termination occurs.]1

SECTION 4. Forfeiture of RSUs. Notwithstanding the foregoing, unless the
Committee determines otherwise, and except as otherwise provided in Section 3 of
this Award Agreement, if the Settlement Date with respect to any RSUs awarded to
you pursuant to this Award Agreement has not occurred prior to the earliest to
occur of (a) date on which your employment with the Company or any of its
Subsidiaries terminates, (b) the date on which you breach any restrictive
covenant (which, for the avoidance of doubt, includes any non-compete,
non-solicit, non-disparagement or confidentiality provisions) contained in any
arrangements with the Company to which you are subject and (c) the date on which
you engage in fraud or willful misconduct that contributes materially to any
financial restatement or material loss to the Company or any of its
Subsidiaries, your rights with respect to such RSUs shall immediately terminate,
and you shall be entitled to no further payments or benefits with respect
thereto. Furthermore, in the event that the Company terminates your employment
for Cause or you engage in conduct described in clause (b) or (c), the Company,
at any time up to six months after such termination or learning of such conduct,
as applicable, may terminate or cancel the RSUs, including any vested amounts
thereof, and require you to forfeit or remit to the Company any amount payable,
or the after-tax net amount paid or received by you, in respect of any RSUs;
provided, however, that, in cases where cure is possible, you shall first be
provided a 15-day cure period to cease, and to cure, such conduct.

SECTION 5. No Rights as a Stockholder. You shall not have any rights or
privileges of a stockholder with respect to the RSUs subject to this Award
Agreement unless and until certificates representing Shares are actually issued
and delivered to you or your legal representative in settlement of this Award.

SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of RSUs in violation of the provisions
of this Section 6 and Section 9(a) of the Plan shall be void.

 

1  Note to Draft: This language only included in award agreements for employees
who have anticipatory Change of Control rights in employment agreement.

 

E-3



--------------------------------------------------------------------------------

SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares or cash pursuant to Section 3(b) or 3(c) of this Award Agreement, as the
case may be, is conditioned on satisfaction of any applicable withholding taxes
in accordance with this Section 7(a) and Section 9(d) of the Plan. No later than
the date as of which an amount first becomes includible in your gross income for
Federal, state, local or foreign income tax purposes with respect to any RSUs,
you shall pay to the Company, or make arrangements satisfactory to the Company
regarding the payment of, any Federal, state, local and foreign taxes that are
required by applicable laws and regulations to be withheld with respect to such
amount. In the event that there is withholding tax liability in connection with
the settlement of the RSUs, you may satisfy, in whole or in part, any
withholding tax liability by having the Company withhold from the number of
Shares or cash you would be entitled to receive upon settlement of the RSUs, an
amount in cash or a number of Shares having a Fair Market Value (which shall
either have the meaning set forth in the Plan or shall have such other meaning
as determined by the Company in accordance with applicable withholding
requirements) equal to such withholding tax liability.

(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including your consenting
to the Company’s supplying to any third-party recordkeeper of the Plan such
personal information as the Committee deems advisable to administer the Plan).

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. You and the Company
irrevocably submit to the exclusive jurisdiction of (i) the United States
District Court for the Southern District of New York and (ii) the courts of the
State of New York for the purposes of any suit, action or other proceeding
arising out of this Award Agreement or the Plan. You and the Company agree to
commence any such action, suit or proceeding either in the United States
District Court for the Southern

 

E-4



--------------------------------------------------------------------------------

District of New York or, if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in the courts of the State of
New York. You and the Company further agree that service of any process,
summons, notice or document by U.S. registered mail to the other party’s address
set forth below shall be effective service of process for any action, suit or
proceeding in New York with respect to any matters to which you have submitted
to jurisdiction in this Section 10(a). You and the Company irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Award Agreement or the Plan in (A) the United
States District Court for the Southern District of New York or (B) the courts of
the State of New York, and hereby and thereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
certified or registered mail, return receipt requested, postage prepaid,
addressed to the other party as set forth below:

 

If to the Company:

  

XPO Logistics, Inc.

429 Post Road

Buchanan, MI 49107

Attention: General Counsel

If to you:

  

To your address as most recently supplied

to the Company and set forth in the

Company’s records

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

 

E-5



--------------------------------------------------------------------------------

SECTION 12. Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.

SECTION 13. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”. The term “or” is not exclusive.

SECTION 14. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 15(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the RSUs shall be subject to the provisions of
Section 7(c) of the Plan).

SECTION 15. Section 409A. (a) It is intended that the provisions of this Award
Agreement comply with Section 409A, and all provisions of this Award Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.

(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.

(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the first business day after such six-month period.

 

E-6



--------------------------------------------------------------------------------

(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.

SECTION 16. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. You and the Company hereby
acknowledge and agree that signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.

 

E-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

XPO LOGISTICS, INC.,

        by

 

      Name:   Bradley S. Jacobs   Title:  

Chairman and Chief

Executive Officer

[EMPLOYEE],

   

 

E-8